UNITED STATES OF AMERICA
                        MERIT SYSTEMS PROTECTION BOARD


     LEPOLEON K. CHAMBERS,                           DOCKET NUMBER
                   Appellant,                        DA-1221-13-0509-W-1

                  v.

     DEPARTMENT OF JUSTICE,                          DATE: January 21, 2015
                 Agency.



             THIS FINAL ORDER IS NONPRECEDENTIAL *

           Lepoleon K. Chambers, Fort Worth, Texas, pro se.

           Ellen L. Harrison, Esquire, and Richard L. Rennert, Esquire, Springfield,
             Virginia, for the agency.


                                           BEFORE

                              Susan Tsui Grundmann, Chairman
                              Anne M. Wagner, Vice Chairman
                                 Mark A. Robbins, Member



                                       FINAL ORDER

¶1         The agency has petitioned for review of the June 3, 2014 initial decision in
     this appeal. Initial Appeal File (IAF), Tab 28; Petition for Review (PFR) File,



     *
        A nonprecedential order is one that the Board has determined does not add
     significantly to the body of MSPB case law. Parties may cite nonprecedential orders,
     but such orders have no precedential value; the Board and administrative judges are not
     required to follow or distinguish them in any future decisions. In contrast, a
     precedential decision issued as an Opinion and Order has been identified by the Board
     as significantly contributing to the Board’s case law. See 5 C.F.R. § 1201.117(c).
                                                                                         2

     Tab 1. For the reasons set forth below, we VACATE the initial decision, and
     DISMISS the appeal as settled.
¶2        After the filing of the petition for review, the parties submitted a document
     entitled “SETTLEMENT AGREEMENT” signed and dated November 14, 2014.
     The document provides, among other things, for the withdrawal of the underlying
     individual right of action (IRA) appeal. PFR File, Tab 4 at 2.
¶3        Before dismissing a matter as settled, the Board must decide whether the
     parties have entered into a settlement agreement, understand its terms, and intend
     to have the agreement entered into the record for enforcement by the Board. See
     Mahoney v. U.S. Postal Service, 37 M.S.P.R. 146, 149 (1988). We find here that
     the parties, in fact, have entered into a settlement agreement, that they
     understand the terms, and that they want the Board to enforce those terms. See
     PFR File, Tab 4 at 3.
¶4        In addition, before accepting a settlement agreement into the record for
     enforcement purposes, the Board must determine whether the agreement is lawful
     on its face, whether the parties freely entered into it, and whether the subject
     matter of this appeal is within the Board’s jurisdiction, that is, whether a law,
     rule, or regulation grants the Board the authority to decide such a matter. See
     Stewart v. U.S. Postal Service, 73 M.S.P.R. 104, 107 (1997). We find here that
     the agreement is lawful on its face, that the parties freely entered into it, and that
     the subject matter of this appeal—an appeal of a federal employee alleging
     retaliation for whistleblowing—is within the Board’s jurisdiction under 5 U.S.C.
     § 1221(a), 5 C.F.R. §§ 1209.2(b)(1) and 1201.56(2)(i). Accordingly, we find that
     dismissal of the IRA appeal “with prejudice to refiling” (i.e., the parties normally
     may not refile this appeal) is appropriate under these circumstances, and we
     accept the settlement agreement into the record for enforcement purposes.
¶5        This is the final order of the Merit Systems Protection Board in this appeal.
     Title 5 of     the Code of     Federal Regulation, section 1201.113 (5 C.F.R.
     § 1201.113).
                                                                                   3

                    NOTICE TO THE PARTIES OF THEIR
                        ENFORCEMENT RIGHTS
      If the agency or the appellant has not fully carried out the terms of the
agreement, either party may ask the Board to enforce the settlement agreement by
promptly filing a petition for enforcement with the office that issued the initial
decision on this appeal. The petition should contain specific reasons why the
petitioning party believes that the terms of the settlement agreement have not
been fully carried out, and should include the dates and results of any
communications between the parties. 5 C.F.R. § 1201.182(a).

                NOTICE TO THE APPELLANT REGARDING
                   YOUR FURTHER REVIEW RIGHTS
      You have the right to request review of this final decision by the United
States Court of Appeals for the Federal Circuit.
      The court must receive your request for review no later than 60 calendar
days after the date of this order. See 5 U.S.C. § 7703(b)(1)(A) (as rev. eff. Dec.
27, 2012). If you choose to file, be very careful to file on time. The court has
held that normally it does not have the authority to waive this statutory deadline
and that filings that do not comply with the deadline must be dismissed. See
Pinat v. Office of Personnel Management, 931 F.2d 1544 (Fed. Cir. 1991).
      If you want to request review of the Board’s decision concerning your
claims   of   prohibited   personnel   practices   under   5   U.S.C.   § 2302(b)(8),
(b)(9)(A)(i), (b)(9)(B), (b)(9)(C), or (b)(9)(D), but you do not want to challenge
the Board’s disposition of any other claims of prohibited personnel practices, you
may request review of this final decision by the United States Court of Appeals
for the Federal Circuit or any court of appeals of competent jurisdiction. The
court of appeals must receive your petition for review within 60 days after the
date of this order. See 5 U.S.C. § 7703(b)(1)(B) (as rev. eff. Dec. 27, 2012). If
you choose to file, be very careful to file on time. You may choose to request
review of the Board’s decision in the United States Court of Appeals for the
                                                                                  4

Federal Circuit or any other court of appeals of competent jurisdiction, but not
both.     Once you choose to seek review in one court of appeals, you may be
precluded from seeking review in any other court.
         If you need further information about your right to appeal this decision to
court, you should refer to the federal law that gives you this right. It is found in
Title 5 of the United States Code, section 7703 (5 U.S.C. § 7703) (as rev. eff.
Dec. 27, 2012). You may read this law as well as other sections of the United
States     Code,    at   our   website,   http://www.mspb.gov/appeals/uscode/htm.
Additional information about the United States Court of Appeals for the Federal
Circuit is available at the court's website, www.cafc.uscourts.gov. Of particular
relevance is the court's "Guide for Pro Se Petitioners and Appellants," which is
contained within the court's Rules of Practice, and Forms 5, 6, and 11.
Additional information about other courts of appeals can be found at their
respective         websites,     which       can      be      accessed      through
http://www.uscourts.gov/Court_Locator/CourtWebsites.aspx.
         If you are interested in securing pro bono representation for an appeal to
the United States Court of Appeals for the Federal Circuit, you may visit our
website at http://www.mspb.gov/probono for a list of attorneys who have
expressed interest in providing pro bono representation for Merit Systems
Protection Board appellants before the Federal Circuit. The Merit Systems
Protection Board neither endorses the services provided by any attorney nor
warrants that any attorney will accept representation in a given case.



FOR THE BOARD:                             ______________________________
                                           William D. Spencer
                                           Clerk of the Board
Washington, D.C.